19-1903
Aouatif v. City of New York, et al..

                                       UNITED STATES COURT OF APPEALS
                                          FOR THE SECOND CIRCUIT

                                          SUMMARY ORDER
Rulings by summary order do not have precedential effect. Citation to a summary order filed
on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate
Procedure 32.1 and this Court’s Local Rule 32.1.1. When citing a summary order in a
document filed with this Court, a party must cite either the Federal Appendix or an
electronic database (with the notation “summary order”). A party citing a summary order
must serve a copy of it on any party not represented by counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
on the 7th day of July, two thousand twenty.

PRESENT:             JOSÉ A. CABRANES,
                     RAYMOND J. LOHIER, JR.,
                     STEVEN J. MENASHI,
                                  Circuit Judges.


ZERRAD AOUATIF,

                               Plaintiff-Appellant,                 19-1903

                               v.

CITY OF NEW YORK, NEW YORK CITY HEALTH AND
HOSPITALS CORPORATION, NABIL KOTBI,

                               Defendants-Appellees,

BROOKDALE HOSPITAL, KINGS COUNTY HOSPITAL
CENTER, DOES 1-10,

                               Defendants.

                               .


FOR PLAINTIFF-APPELLANT:                                   Nkereuwem Umoh, Brooklyn, NY.




                                                       1
FOR DEFENDANTS-APPELLEES:                                  Richard Dearing, Melanie T. West, and
                                                           Zachary S. Shapiro, for James E. Johnson,
                                                           Corporation Counsel of the City of New
                                                           York, New York, NY.


       Appeal from a judgment of the United States District Court for the Eastern District of New
York (Roslynn R. Mauskopf, Chief Judge).

     UPON DUE CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that the judgment of the District Court be and hereby is
AFFIRMED.

         Plaintiff-Appellant Zerrad Aouatif (“Plaintiff”) appeals from a judgment of the District
Court, entered on June 5, 2019, granting the motion for summary judgment of Defendants-
Appellees City of New York, Dr. Nabil Kotbi (“Kotbi”), and New York City Health and Hospitals
Corporation (jointly, “Defendants”) in this action brought pursuant to 42 U.S.C. § 1983. As relevant
to this appeal, Plaintiff alleged that Kotbi violated her rights under the Fourth Amendment to the
United States Constitution. 1

        Plaintiff’s claim against Kotbi is based on allegations that he caused her involuntary
transportation to the hospital for a mental health evaluation. The District Court held that, assuming
Kotbi was a state actor and that Plaintiff was involuntarily transferred to the hospital, there was no
violation of the Fourth Amendment because Kotbi had probable cause to believe that Plaintiff
presented a risk of harm to herself or others. Special Appendix 24 (citing Myers v. Patterson, 819 F.3d
625, 632 (2d Cir. 2016)). The District Court also concluded in the alternative that Kotbi was entitled
to qualified immunity. Plaintiff challenges both these holdings on appeal. We assume the parties’
familiarity with the underlying facts, the procedural history of the case, and the issues on appeal.

                                                  A.

        “We review de novo a district court’s grant of summary judgment, “construing the evidence in
the light most favorable to the nonmoving party and drawing all inferences and resolving all
ambiguities in favor of the nonmoving party.” Doro v. Sheet Metal Workers’ Int’l Ass’n, 498 F.3d 152,
155 (2d Cir. 2007). We will affirm an order granting summary judgment “only when no genuine


   1
     Plaintiff brought other claims before the District Court, but she challenges only the dismissal
of her Fourth Amendment claim against Kotbi on appeal. Although Plaintiff references her Fourth
Amendment claims against the unidentified police officers in her list of “questions presented,” she
makes no argument to support those claims in her brief. See Appellant Br. 2, 6–13. We therefore
view these claims as abandoned and decline to consider them on appeal. See Norton v. Sam’s Club, 145
F.3d 114, 117 (2d Cir. 1998); Mehta v. Surles, 905 F.2d 595, 597–98 (2d Cir. 1990).

                                                   2
issue of material fact exists and the movant is entitled to judgment as a matter of law.” Riegel v.
Medtronic, Inc., 451 F.3d 104, 108 (2d Cir. 2006); see also Fed. R. Civ. P. 56(a).

                                                   B.

         Though we assume arguendo that Kotbi acted under color of state law and that Plaintiff was
transported to the hospital involuntarily, we need not decide whether Kotbi violated Plaintiff’s
Fourth Amendment rights because we affirm the District Court’s alternative holding that Kotbi was
entitled to qualified immunity. The District Court concluded that reasonable officials could disagree
as to whether Kotbi had probable cause to believe that—at the time of the Kotbi’s June 11 phone
call to 911—Plaintiff presented a danger to herself or others. Special Appendix 24–25 (citing
Doninger v. Niehoff, 642 F.3d 334, 349 (2d Cir. 2011)). For substantially the reasons stated in the
District Court’s May 31, 2019 order, we affirm.

                                           CONCLUSION

       We have reviewed all the arguments raised by Plaintiff on appeal and find them to be
without merit. For the foregoing reasons, we AFFIRM the judgment of the District Court entered
on June 5, 2019.


                                                         FOR THE COURT:
                                                         Catherine O’Hagan Wolfe, Clerk




                                                    3